Exhibit 10.1

 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

AWARD/CONTRACT

1. THIS CONTRACT IS A RATED ORDER
    UNDER DPAS (15 CFR 700)

RATING

         DX-A4

PAGE OF PAGES

1         14

2. CONTRACT (Proc. Inst. Indent.) NO.

M67854-11-C-5063

3. EFFECTIVE DATE

31 Mar 2011

4. REQUISITION/PURCHASE REQUEST/PROJECT NO.

M67854-11-RC-F0153

5. ISSUED BY

CODE   

M67854

6. ADMINISTERED BY (if other than Item 5)

CODE   

S1103A

MARINE CORPS SYSTEMS COMMAND — MRAP FMS

ATTN: RONALD DINGLE

2200 LESTER STREET

QUANTICO VA 22134

DCMA ATLANTA

ATTN: ACO CLARA DAVIS 2300 LAKE PARK DR

SUITE 300

SMYRNA GA
30080-4091                                                                                SCD: 
A

 

7. NAME AND ADDRESS OF CONTRACTOR

FORCE PROTECTION INDUSTRIES, (INC)

OTIS BYRD

9801 HWY 78 STE 3

LADSON SC 29456-3802

(No., street, county, state and zip code)

8. DELIVERY

   x FOB ORIGIN      o OTHER   (See below)

9. DISCOUNT FOR PROMPT PAYMENT

  Net 30 Days

 

10. SUBMIT INVOICES                                ITEM

 (4 copies unless otherwise specified)

TO THE ADDRESS

SHOWN IN

 

CODE      1EFH8

FACILITY CODE

11. SHIP TO/MARK FOR

CODE   

 

12. PAYMENT WILL BE MADE BY

CODE   

HQ0338

FORCE PROTECTION INDUSTRIES, INC.

WAYNE PHILLIPS, JR.

9801 HIGHWAY 78

LADSON SC 29456

DFAS — COLUMBUS CENTER

DFAS — CO/SOUTH ENTITLEMENT OPERATIONS (

PO BOX 182264

COLUMBUS OH 43218-2264

 

13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN

      COMPETITION

 o 10 U.S.C. 2304(c)(     )   o 41 U.S.C. 253(c)(     )

14. ACCOUNTING AND APPROPRIATION DATA

  See Schedule

15A. ITEM NO.

15B. SUPPLIES/SERVICES

15C. QUANTITY

15D.UNIT

15E. UNIT PRICE

15F. AMOUNT

 

SEE SCHEDULE

 

 

 

 

15G.  TOTAL AMOUNT OF CONTRACT                    $46,596,600.00

16.  TABLE OF CONTENTS

(X)

SEC

DESCRIPTION

PAGE(S)

(X)

SEC

DESCRIPTION

PAGE(S)

PART I - THE SCHEDULE

PART II - CONTRACT CLAUSES

X

A

SOLICITATION/CONTRACT FORM

1

X

I

CONTRACT CLAUSES

8-14

X

B

SUPPLIES OR SERVICES AND PRICES/COSTS

2

  PART III - LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS

X

C

DESCRIPTION/SPECS/WORK STATEMENT

3-4

X

J

LIST OF ATTACHMENTS

15

 

D

PACKAGING AND MARKING

 

  PART IV - REPRESENTATIONS AND INSTRUCTIONS

X

E

INSPECTION AND ACCEPTANCE

5

 

K

REPRESENTATIONS, CERTIFICATIONS AND

 

X

F

DELIVERIES OR PERFORMANCE

6

 

 

OTHER STATEMENTS OF OFFERORS

 

X

G

CONTRACT ADMINISTRATION DATA

7

 

L

INSTRS., CONDS., AND NOTICES TO OFFERORS

 

 

H

SPECIAL CONTRACT REQUIREMENTS

 

 

M

EVALUATION FACTORS FOR AWARD

 

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

17. x CONTRACTOR’S NEGOTIATED AGREEMENT    Contractor is required to sign this
document and return 1 copies to issuing office.)  Contractor agrees to furnish
and deliver all items or perform all the services set forth or otherwise
identified above and on any continuation sheets for the consideration stated
herein.  The rights and obligations of the parties to this contract shall be
subject to and governed by the following documents: (a) this award/contract,
(b) the solicitation, if any, and (c) such provisions, representations,
certifications, and specifications, as are attached or incorporated by reference
herein.

(Attachments are listed herein.)

18. o AWARD  (Contractor is not required to sign this document)   Your offer on
Solicitation Number                                          including the
additions or changes made by you which additions or changes are set forth in
full above is hereby accepted as to the items listed above and on any
continuation sheets.  This award consummates the contract which consists of the
following documents:  (a) the Government’s solicitation and your offer, and
(b) this award/contract.  No further contractual document is necessary.

19A.  NAME AND TITLE OF SIGNER  (Type or print)

Joseph Bolmarcich

Director of Contracts

20A.  NAME OF CONTRACTING OFFICER

Terry Austin

TEL: (540) 658-8813 EMAIL: Terry.Austin@usmc.mil

19B.  NAME OF CONTRACTOR

 

 

19C.  DATE SIGNED

 

                4/1/2011

20B.  UNITED STATES OF AMERICA

 

 

20C.  DATE SIGNED

 

                4/1/2011

BY

/s/ Joseph Bolmarcich

 

BY

/s/ Terry Austin

 

 

(Signature of person authorized to sign)

 

 

(Signature of Contracting Officer)

 

 

 

AUTHORIZED FOR LOCAL REPRODUCTION

STANDARD FORM 26 (REV.4/2008)

Previous edition is usable

Prescribed by GSA

 

FAR (48 CFR) 53.214(a)

 

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

M67854-11-C-5063

 

Section B - Supplies or Services and Prices

 

ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

 0001

 

[***]

Each

$[***]

$46,596,600.00

 

Buffalo AZ Vehicle

FFP

U.S. Army Program of Record Configuration Buffalo A2 Vehicles in support of the

G4 program.

 

FMS CASE: G4-P-LPF

PDLI: IZ0000 RSN: 001

MILSTRIP: PG4A74/1077/6001/0LPF

PURCHASE REQUEST NUMBER: M67854-11-RC-F0153

FOB: Origin

MILSTRIP: PG4A74/1077/6001/0LPF

PURCHASE REQUEST NUMBER: M67854-11-RC-F0153

 

 

 

 

 

NET AMT

$46,596,600.00

 

 

 

 

 

 

 

 

 

 

 

$46,596,600.00

 

ACRN AA

CIN: M6785411RCF01530001

 

ITEM NO

SUPPLIES/SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

     0002

 

1

Lot

 

NSP

 

Final Inspection Report (FIR)

FFP

Final Inspection Report (FIR)

FOB: Destination

MILSTRIP: PG4A74/1077/6001/0LPF

PURCHASE REQUEST NUMBER: M67854-11-RC-F0153

 

 

 

 

 

NET AMT

 

 

2

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

Section C - Descriptions and Specifications

 

STATEMENT OF WORK (SOW)

 

STATEMENT OF WORK FOR FMS Case G4-P-LPF

 

1.0  PROGRAM DESCRIPTION

 

Buffalo A2 Mine Protected Clearance Vehicle (MPCV) is a blast protected vehicle
that will operate in explosive hazardous environments to conduct route clearance
operations.  The system will have an articulating arm with a digging/lifting
attachment and camera to remotely interrogate a suspected explosive hazard and
allow the crew to confirm, deny, and/or classify the explosive hazard.  The
articulating arm and attachment can be used to move explosive hazards to the
side of routes.  It will provide a blast protected platform to transport
soldiers and to allow soldiers to dismount in order to neutralize and/or mark
explosive hazards.

 

2.0  INTRODUCTION

 

This Statement of Work (SOW) defines the effort required for the procurement and
delivery of the Mine Resistant Ambush Protected (MRAP) Buffalo A2 Army Program
of Record for FMS Case G4-P-LPF.  The USG has identified an urgent need to
procure a broad, adaptable, and flexible mobile land-based route proving and
clearance (RP&C) capability, which will enhance Tactics, Techniques and
Procedures (TT&P) for detecting, recognizing, and defeating Emplaced Explosive
Ordnance (EEO).

 

2.2  VEHICLE REQUIREMENTS

 

Attachment Y, US Army Buffalo A2 Program of Record Purchase Description
ATPD-2373 dated 01 April 2010 performance requirements for forty (40) each.
Buffalo A2 vehicles.  In addition, the contractor shall ensure that the FMS Case
G4-P-LPF Buffalo A2 vehicles meet all specifications applicable at the time of
award.

 

2.3  PERFORMANCE SPECIFICATION

 

The contractor’s proposal shall, together with the performance specification,
form the contract requirements for the G4 Buffalo A2 vehicles.  The contractor’s
proposal shall meet or exceed all requirements in the Performance Specifications
with the specific exception of Cooling system paragraph 3.4.2.a “...Maintain the
specified component operating temperatures within the specified limits while
operating continuously at full load and 0.6 tractive effort to gross vehicle
weight ratio (TE/GVW) while under the maximum temperatures conditions specified
herein.”  and paragraph 4.9.4 “The cooling system shall be tested for
maintaining the specified component operating temperatures within the specified
limits while operating continuously at full load and 0.6 tractive effort...” 
The US Army has accepted performance at 0.5 tractive effort. G4 will also accept
0.5 tractive effort.

 

In addition, Tires and Wheels paragraph 3.11.4 states in part “...A spare tire
and wheel assembly identical to those provided on the axles shall be furnished,
and provided with the vehicle.”

 

In this case, the tires shall be provided as spares and not part of the vehicle
shipment. The following specification paragraphs are also modified as follows:

 

·                  3.1 First Article (p. 6)-Delete

·                  Testing conducted by TACOM

·                  3.12.11 Communication equipment mounting provisions (p.
16)-Delete (a,b,c)

·                  3.1211:1 Government Furnished Equipment Storage and Assembly
(p. 16)-
Delete (a,b,c)

·                  3.16 Government-loaned property -Table (p. 20) Delete GFE
notes except for
VIC-03

·                  3.1 First Article Table (p.28) - Delete

·                  Testing conducted by TACOM

·                  4.6 Performance (p. 31-35) - Delete

 

3

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

·                  Testing conducted by TACOM

·                  4.9.4 Cooling System (p. 37) - .5 Tractive effort

·                  4.9.86 Reliability, Availability, and Maintainability (RAM)
(p.43) - Delete

·                  Testing conducted by TACOM

·                  6.3 First article (p. 46) - Delete

·                  Testing conducted by TACOM

 

5.0  REQUIREMENTS

 

The Contractor shall accomplish delivery of forty (40) units (platforms) set
forth under the contract. A corresponding delivery schedule is provided within
the contract.  The Contractor shall ensure that stated performance capabilities
of these vehicles are certified and the level warranted.  (CDRL A005)

 

NOTE:  The standard requirements for the Buffalo A2 vehicle build are located in
the performance specifications. If there is a conflict between the Statement of
Work and the performance specification, then the SOW takes precedence.

 

4

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Section E - Inspection and Acceptance

 

INSPECTION AND ACCEPTANCE TERMS

 

Supplies/services will be inspected/accepted at:

 

CLIN

 

INSPECT AT

 

INSPECT BY

 

ACCEPT AT

 

ACCEPT BY

0001

 

Origin

 

Government

 

Origin

 

Government

0002

 

Origin

 

Government

 

Origin

 

Government

 

5

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Section F - Deliveries or Performance

 

DELIVERY INFORMATION

 

CLIN

 

DELIVERY DATE

 

QUANTITY

 

SHIP TO ADDRESS

 

UIC

 

 

 

 

 

 

 

 

 

0001

 

29-APR-2011

 

[***]

 

FORCE PROTECTION INDUSTRIES, INC.

 

 

 

 

 

 

 

 

WAYNE PHILLIPS, JR.

 

 

 

 

 

 

 

 

9801 HIGHWAY 78

 

 

 

 

 

 

 

 

LADSON SC 29456

 

 

 

 

 

 

 

 

843-574-3787

 

 

 

 

 

 

 

 

FOB: Origin

 

 

0001

 

31-MAY-2011

 

[***]

 

(SAME AS PREVIOUS LOCATION)

 

 

 

 

 

 

 

 

FOB: Origin

 

 

0001

 

30-JUN-2011

 

[***]

 

(SAME AS PREVIOUS LOCATION)

 

 

 

 

 

 

 

 

FOB: Origin

 

 

0001

 

29-JUL-2011

 

[***]

 

(SAME AS PREVIOUS LOCATION)

 

 

 

 

 

 

 

 

FOB: Origin

 

 

0001

 

31-AUG-2011

 

[***]

 

(SAME AS PREVIOUS LOCATION)

 

 

 

 

 

 

 

 

FOB: Origin

 

 

0001

 

30-SEP-2011

 

[***]

 

(SAME AS PREVIOUS LOCATION)

 

 

 

 

 

 

 

 

FOB: Origin

 

 

0002

 

15-APR-2011

 

[***]

 

(SAME AS PREVIOUS LOCATION)

 

 

 

 

 

 

 

 

FOB: Destination

 

 

 

DELIVERY SCHEDULE

 

Apr

 

May

 

Jun

 

Jul

 

Aug

 

Sep

 

 

 

 

 

 

 

 

 

 

 

5

 

7

 

7

 

7

 

7

 

7

 

The required delivery date shall be as stated above or sooner. All Line Items
shall be shipped complete and received complete by consignee by 30
September 2011.  The contractor shall provide the contract specialist advance
notification of any anticipated delays. Accelerated deliveries are accepted and
encouraged.

 

6

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Section G - Contract Administration Data

 

ACCOUNTING AND APPROPRIATION DATA

 

AA: 97-11X8242 28D7 000 74D72 0 065916 2D PG4A74 1077 6001 0LPF

AMOUNT:  $46,596,600.00

CIN M6785411RCF01530001:  $46,596,600.00

 

7

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Section I - Contract Clauses

 

CLAUSES INCORPORATED BY REFERENCE

 

52.202-1

Definitions

 

JUL 2004

52.203-3

Gratuities

 

APR 1984

52.203-5

Covenant Against Contingent Fees

 

APR 1984

52.203-6

Restrictions On Subcontractor Sales To The Government

 

SEP 2006

52.203-7

Anti-Kickback Procedures

 

OCT 2010

52.203-10

Price Or Fee Adjustment For Illegal Or Improper Activity

 

JAN 1997

52.203-12

Limitation On Payments To Influence Certain Federal Transactions

 

OCT 2010

52.204-2

Security Requirements

 

AUG 1996

52.204-4

Printed or Copied Double-Sided on Recycled Paper

 

AUG 2000

52.209-6

Protecting the Government’s Interest When Subcontracting With Contractors
Debarred, Suspended, or Proposed for Debarment

 

DEC 2010

52.211-5

Material Requirements

 

AUG 2000

52.219-9

Small Business Subcontracting Plan

 

JAN 2011

52.219-9 Alt II

Small Business Subcontracting Plan (JAN 2011) Alternate II

 

OCT 2010

52.222-1

Notice To The Government Of Labor Disputes

 

FEB 1997

52.222-3

Convict Labor

 

JUN 2003

52.222-19

Child Labor — Cooperation with Authorities and Remedies

 

JUL 2010

52.222-20

Walsh-Healey Public Contracts Act

 

OCT 2010

52.222-21

Prohibition Of Segregated Facilities

 

FEB 1999

52.222-26

Equal Opportunity

 

MAR 2007

52.222-29

Notification Of Visa Denial

 

JUN 2003

52.222-35

Equal Opportunity for Veterans

 

SEP 2010

52.222-36

Affirmative Action For Workers With Disabilities

 

OCT 2010

52.222-37

Employment Reports on Veterans

 

SEP 2010

52.222-50

Combating Trafficking in Persons

 

FEB 2009

52.223-3

Hazardous Material Identification And Material Safety Data

 

JAN 1997

52.223-10

Waste Reduction Program

 

AUG 2000

52.223-13

Certification of Toxic Chemical Release Reporting

 

AUG 2003

52.223-14

Toxic Chemical Release Reporting

 

AUG 2003

52.224-1

Privacy Act Notification

 

APR 1984

52.225-13

Restrictions on Certain Foreign Purchases

 

JUN 2008

52.225-14

Inconsistency Between English Version And Translation Of Contract

 

FEB 2000

52.227-1

Authorization and Consent

 

DEC 2007

52.227-2

Notice And Assistance Regarding Patent And Copyright Infringement

 

DEC 2007

52.227-3

Patent Indemnity

 

APR 1984

52.228-3

Worker’s Compensation Insurance (Defense Base Act)

 

APR 1984

52.228-4

Workers’ Compensation and War-Hazard Insurance Overseas

 

APR 1984

 

8

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

52.229-3

Federal, State And Local Taxes

APR 2003

52.229-4

Federal, State, And Local Taxes (State and Local Adjustments)

APR 2003

52.229-6

Taxes—Foreign Fixed-Price Contracts

JUN 2003

52.232-1

Payments

APR 1984

52.232-8

Discounts For Prompt Payment

FEB 2002

52.232-11

Extras

APR 1984

52.232-17

Interest

OCT 2010

52.232-23

Assignment Of Claims

JAN 1986

52.232-25

Prompt Payment

OCT 2008

52.232-32

Performance-Based Payments

AUG 2010

52.233-1

Disputes

JUL 2002

52.233-1 Alt 1

Disputes (Jul 2002) - Alternate I

DEC 1991

52.233-2

Service Of Protest

SEP 2006

52.233-2

Service Of Protest

SEP 2006

52.233-3

Protest After Award

AUG 1996

52.233-4

Applicable Law for Breach of Contract Claim

OCT 2004

52.242-1

Notice of Intent to Disallow Costs

APR 1984

52.242-13

Bankruptcy

JUL 1995

52.242-15

Stop-Work Order

AUG 1989

52.243-1

Changes—Fixed Price

AUG 1987

52.245-1

Government Property

AUG 2010

52.246-23

Limitation Of Liability

FEB 1997

52.246-24

Limitation Of Liability—High-Value Items

FEB 1997

52.246-24 Alt I

Limitation Of Liability—High Value items (Feb 1997) - Alternate I

APR 1984

52.247-63

Preference For U.S. Flag Air Carriers

JUN 2003

52.249-2

Termination For Convenience Of The Government (Fixed- Price)

MAY 2004

52.249-8

Default (Fixed-Price Supply & Service)

APR 1984

52.253-1

Computer Generated Forms

JAN 1991

252.203-7002

Requirement to Inform Employees of Whistleblower Rights

JAN 2009

252.204-7000

Disclosure Of Information

DEC 1991

252.204-7002

Payment For Subline Items Not Separately Priced

DEC 1991

252.204-7003

Control Of Government Personnel Work Product

APR 1992

252.204-7004 Alt A

Central Contractor Registration (52.204-7) Alternate A

SEP 2007

252.209-7004

Subcontracting With Firms That Are Owned or Controlled By The Government of a
Terrorist Country

DEC 2006

252.211-7003

Item Identification and Valuation

SEP 2010

252.219-7003

Small Business Subcontracting Plan (DOD Contracts)

OCT 2010

252.223-7004

Drug Free Work Force

SEP 1988

252.225-7001

Buy American Act And Balance Of Payments Program

JAN 2009

252.225-7001 Alt I

252.225-7001 Buy American Act and Balance of Payments Program (JAN 2009)
Alternate I

DEC 2010

252.225-7002

Qualifying Country Sources As Subcontractors

APR 2003

252.225-7004

Report of Intended Performance Outside the United States and

OCT 2010

 

9

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Canada—Submission after Award

 

252.225-7012

Preference For Certain Domestic Commodities

JUN 2010

252.225-7013

Duty-Free Entry

DEC 2009

252.225-7016

Restriction On Acquisition Of Ball and Roller Bearings

DEC 2010

252.225-7028

Exclusionary Policies And Practices Of Foreign Government

APR 2003

252.225-7041

Correspondence in English

JUN 1997

252.225-7042

Authorization to Perform

APR 2003

252.227-7013

Rights in Technical Data—Noncommercial Items

NOV 1995

252.227-7015

Technical Data—Commercial Items

NOV 1995

252.227-7027

Deferred Ordering Of Technical Data Or Computer Software

APR 1988

252.227-7030

Technical Data—Withholding Of Payment

MAR 2000

252.227-7037

Validation of Restrictive Markings on Technical Data

SEP 1999

252.229-7006

Value Added Tax Exclusion (United Kingdom)

JUN 1997

252.229-7008

Relief From Import Duty (United Kingdom)

JUN 1997

252.232-7008

Assignment of Claims (Overseas)

JUN 1997

252.232-7010

Levies on Contract Payments

DEC 2006

252.233-7001

Choice of Law (Overseas)

JUN 1997

252.243-7001

Pricing Of Contract Modifications

DEC 1991

252.243-7002

Requests for Equitable Adjustment

MAR 1998

252.247-7024

Notification Of Transportation Of Supplies By Sea

MAR 2000

 

 

CLAUSES INCORPORATED BY FULL TEXT

 

52.203-8 CANCELLATION, RESCISSION, AND RECOVERY OF FUNDS FOR ILLEGAL OR IMPROPER
ACTIVITY (JAN 1997)

 

(a) If the Government receives information that a contractor or a person has
engaged in conduct constituting a violation of subsection (a), (b), (c), or
(d) of Section 27 of the Office of Federal Procurement Policy Act (41 U.S.C.
423) (the Act), as amended by section 4304 of the 1996 National Defense
Authorization Act for Fiscal Year 1996 (Pub. L. 104-106), the Government may—

 

(1) Cancel the solicitation, if the contract has not yet been awarded or issued;
or

 

(2) Rescind the contract with respect to which—

 

(i) The Contractor or someone acting for the Contractor has been convicted for
an offense where the conduct constitutes a violation of subsection 27(a) or
(b) of the Act for the purpose of either—

 

(A) Exchanging the information covered by such subsections for anything of
value; or

 

(B) Obtaining or giving anyone a competitive advantage in the award of a Federal
agency procurement contract; or

 

(ii) The head of the contracting activity has determined, based upon a
preponderance of the evidence, that the Contractor or someone acting for the
Contractor has engaged in conduct constituting an offense punishable under
subsections

 

10

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

27(e)(1) of the Act.

 

(b) If the Government rescinds the contract under paragraph (a) of this clause,
the Government is entitled to recover, in addition to any penalty prescribed by
law, the amount expended under the contract.

 

(c) The rights and remedies of the Government specified herein are not
exclusive, and are in addition to any other rights and remedies provided by law,
regulation, or under this contract.

 

(End of clause)

 

52.211-11  LIQUIDATED DAMAGES—SUPPLIES, SERVICES, OR RESEARCH AND DEVELOPMENT
(SEP 2000)

 

(a) If the Contractor fails to deliver the supplies or perform the services
within the time specified in this contract, the Contractor shall, in place of
actual damages, pay to the Government liquidated damages identified in the below
table.

 

Number of Calendar Days Delinquent in Delivery

 

Liquidated Damage (LD) - % of Deliverable Cost

 

1-7

 

1

%

8-14

 

2

%

15-21

 

3

%

22-26

 

4

%

27-31

 

5

%

32 and Above

 

6

%

 

NOTE:  The percentages of LD’s are not cumulative per calendar day.  Example, a
delay from 1 to 7 calendar days will equal a total LD assessment of 1% of the
deliverable cost and a delay from 27-31 calendar days will result in a total LD
assessment of 5% of the deliverable cost.

 

(b) If the Government terminates this contract in whole or in part under the
Default—Fixed-Price Supply and Service clause, the Contractor is liable for
liquidated damages accruing until the Government reasonably obtains delivery or
performance of similar supplies or services.  These liquidated damages are in
addition to excess costs of repurchase under the Termination clause.

 

(c) The Contractor will not be charged with liquidated damages when the delay in
delivery or performance is beyond the control and without the fault or
negligence of the Contractor as defined in the Default--Fixed-Price Supply and
Service clause in this contract.

 

(End of clause)

 

 

52.216-24  LIMITATION OF GOVERNMENT LIABILITY (APR 1984)

 

(a) In performing this contract, the Contractor is not authorized to make
expenditures or incur obligations exceeding $46,596,600.00 dollars.

 

11

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

(b) The maximum amount for which the Government shall be liable if this contract
is terminated is $46,596,600.00 dollars.

 

(End of clause)

 

 

52.233-4 APPLICABLE LAW FOR BREACH OF CONTRACT CLAIM (OCT 2004)

 

United States law will apply to resolve any claim of breach of this contract.

 

(End of clause)

 

 

52.233-4  APPLICABLE LAW FOR BREACH OF CONTRACT CLAIM (OCT 2004)

 

United States law will apply to resolve any claim of breach of this contract.

 

(End of clause)

 

 

52.252-2  CLAUSES INCORPORATED BY REFERENCE (FEB 1998)

 

This contract incorporates one or more clauses by reference, with the same force
and effect as if they were given in full text. Upon request, the Contracting
Officer will make their full text available.  Also, the full text of a clause
may be accessed electronically at this/these address(es):

 

 

 

 

[Insert one or more Internet addresses]

 

(End of clause)

 

 

252.201-7000  CONTRACTING OFFICER’S REPRESENTATIVE (DEC 1991)

 

(a) “Definition. Contracting officer’s representative” means an individual
designated in accordance with subsection 201.602-2 of the Defense Federal
Acquisition Regulation Supplement and authorized in writing by the contracting
officer to perform specific technical or administrative functions.

 

(b) If the Contracting Officer designates a contracting officer’s representative
(COR), the Contractor will receive a copy of the written designation. It will
specify the extent of the COR’s authority to act on behalf of the contracting
officer. The COR is not authorized to make any commitments or changes that will
affect price, quality, quantity, delivery, or any other term or condition of the
contract.

 

(End of clause)

 

 

12

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

MARCORSYSCOM WAWF INSTRUCTIONS TO CONTRACTORS

 

ELECTRONIC SUBMISSION OF PAYMENT REQUESTS AND RECEIVING REPORTS (MAR 2008).

 

In compliance with DFARS 252.232-7003, “Electronic Submission of Payment Request
and Receiving Reports (March 2008)”, the United States Marine Corps (USMC)
utilizes WAWF-RA to electronically process vendor request for payment. The
contractor is required to utilize this system when processing invoices and
receiving reports under this contract.

 

The contractor shall (i) ensure an Electronic Business Point of Contract (POC)
is designated in Central Contractor Registration at http://www.ccr.gov and (ii)
register to use WAWF-RA at the https://wawf.eb.mil/  within ten (10) days after
award of the contract or modification incorporating WAWF-RA into the contract.
Step by step procedures to register are available at the https://wawf.eb.mil/.

 

The USMC WAWF-RA point of contact for this contract is Ms. Charlette Hudson and
can be reached on (540) 658-8063 or via email at charlette.hudson@usmc.mil  The
alternate USMC WAWF-RA point of contact is Ms. Naydeen Christian and can be
reached on (540) 658-8081 or via email at naydeen.christianl@usmc.mil .

 

The contactor is directed to use the 2 in 1 format when processing invoices and
receiving reports. For all requirements, the contractor shall use the Marine
Corps Systems Command DODAAC (M67854) as the DODAAC for all shipping addresses,
even if the ship-to address-is other than the Marine Corps Systems Command.

 

DFAS-Columbus

P.O. Box 369022

Attn:Kansas-M67443

Columbus, Ohio 43236-9022

 

E-Mail:  CCO-KC-VPIS@DFAS.MIL (Vendor Pay)

PHONE:  1-800-756-4571 #2 then #4 (MOCAS = #1 then #4)

WAWF:  https://wawf.eb.mil/ <https://wawf.eb.mil/>

 

My Invoice:  https://myinvoice.csd.disa.mil

<https://myinvOice.csd.disa.mil>

 

Data entry information in WAWF:

Payment Office DoDAAC:  HQ0338

Issue By DoDAAC:  M67854

Admin Office DoDAAC:  S1103A

Ship To/Service Acceptor DoDAAC:  M67854 EXT PG-15 MRAP

Contract Number:  M67854-11-C-5063

 

Before closing out of an invoice session in WAWF-RA, but after submitting your
document or documents, the contractor will be prompted to send additional email
notifications.  The contractor shall click on “ Send Additional Email
Notifications” block on the page that appears.  Add the primary point of
contact’s email address (provided above) in the first email address block and
add the alternate point of contact’s email address in the following block.  This
additional notification to the government is important to ensure the appropriate
point of contact is aware that the invoice documents have been submitted into
the WAWF-RA system.

 

13

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

NOTE:  The POCs identified above are for WAWF issues only. Any other contracting
questions/problems should be addressed to the POC identified in Section A of the
contract.

 

14

--------------------------------------------------------------------------------


 

[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED BY FORCE PROTECTION, INC. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

Section J - List of Documents, Exhibits and Other Attachments

 

LIST OF ATTACHMENTS

 

Title

 

Number of pages

PURCHASE DESCRIPTION MINE PROTECTED CLEARANCE VEHICLE

 

48 Pages

 

 

 

FINAL INSPECTION RECORD CONTRACT DATA REQUIREMENT LIST (CDRL)

 

1 Page

 

15

--------------------------------------------------------------------------------